DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 1 February 2022, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Regarding independent claims 1, 8, and 15, Examiner notes that US 20170049651 A1 to Lim and US 20080034502 A1 to Copeland are particularly relevant. Although the primary reference Lim teaches a positioning frame for supporting a patient during surgery and Copeland teaches a tilt positioner, Copeland does not teach Applicant’s claimed “the tilt positioner being attached relative to the elongated portion of the main beam […] the tilt positioner being pivotally mounted to the elongated portion of the main beam […] the tilt positioner being configured to tilt the first arm portion […] in a direction transverse to the first plan and the second plane”.  The previous office action interpreted the tilt positioner in Copeland as Fig. 3 element 32, which is not attached relative to the elongated portion of the main beam, but even if it was interpreted as Fig. 3 element 18, it would still fail to meet Applicant’s claimed limitations “the tilt positioner being pivotally mounted to the elongated portion of the main beam […] the tilt positioner being configured to tilt the first arm portion […] in a direction transverse to the first plan and the second plane”.  The tilt positioner of Copeland is fixed and cannot move itself or .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GEORGE SUN/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673